ORDER

Ronnie Welch, a Kentucky citizen, appeals pro se a district court order dismissing his complaint for lack of subject matter jurisdiction. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Welch filed a complaint against his attorney in a worker’s compensation case arising out of a 1978 injury, apparently attempting to assert a claim of malpractice. The district court dismissed the complaint, and this appeal followed.
Upon review, we conclude that the district court properly raised the issue of subject matter jurisdiction-sua sponte, and, after finding that jurisdiction was lacking, dismissed the complaint. Fed.R.Civ.P. 12(h)(3); Franzel v. Kerr Mfg. Co., 959 F.2d 628, 630 (6th Cir.1992). This court reviews dismissals for lack of subject matter jurisdiction de novo. Greater Detroit Resource Recovery Auth. v. United States EPA, 916 F.2d 317, 319 (6th Cir.1990). Review of the complaint filed in this case reveals that the district court correctly found that Welch had failed to allege grounds for jurisdiction as required by Fed.R.Civ.P. 8(a). No federal question is *323apparent and diversity of jurisdiction is clearly lacking. See 28 U.S.C. §§ 1331-32.
Accordingly, the district court’s order is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.